Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s reply to the restriction request, dated May 24, 2021, has been received. By way of this reply, Applicant has elected, without traverse, group I, claims 1-11 and 87, drawn to methods for producing an antibody, and the species of the R175H mutation.
Claims 82, 85-85, and 88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2021.
Claims 1-11 and 87 are under examination, drawn to methods for producing an antibody which is specific for a mutant p53R175H polypeptide over wildtype p53 polypeptide.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The abstract of the disclosure is objected to because of the use of legal phraseology “comprising using said mutant p53 sequence…”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-11 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Canali (Sci Rep. 2014 Apr 22;4:4729, cited in IDS) in view of Roblek (PLoS One. 2010 May 13;5(5):e10604), Barrell (Protein Expr Purif. 2004 Jan;33(1):153-9), and Lu (Oncogene. 2013 Jun 6;32(23):2900-6).
Canali teaches the use of thioredoxin-based scaffold proteins which can be recombinantly connected to various versions of a selected peptide epitope, either in single-copy or multicopy, with high solubility for the purpose of generating a vaccine or an antibody (page 1, third paragraph through page 2, left column, fourth paragraph). While not explicitly stated, Canali implies that multiple non-identical copies of a protein may be used in this system. 
However, Canali does not teach the use of either wildtype or mutant p53 in making such an antibody.
Roblek teaches the coupling of antigenic peptides to a scaffold protein, including the use of a linker (page 2, right column, fourth paragraph through page 3, right column, first paragraph and figure 1), and that the use of a point-mutant antigen is capable of generating antibodies with high specificity for the selected point mutation (Figure 2). Roblek teaches that the antigenic sequences may be of variable length, including more than five amino acids (table 1). Roblek also teaches that point-mutant specific antibodies may not only represent extremely powerful research tools to study somatic and inherited genetic diseases, but could also emerge as valuable medical tools in the future (page 2, left column, first paragraph). Roblek further teaches the use of linker 
Barrell teaches that fusion proteins comprising an antigenic sequence and thioredoxin may be generated by inserting the antigen, which may be 14-25 amino acids long, into the active site of the thioredoxin without affecting solubility of the protein (page 154, left column, second paragraph). Barrell further teaches that this method may be used to generate antibodies against the inserted antigenic peptide (page 154, left column, third paragraph). 
Lu teaches that the R175H mutation in p53 is a hotspot mutation which results in a loss of wild-type p53-dependent tumor suppression activity and acquisition of new oncogenic properties (page 2900, left column, third paragraph). Lu also suggests that targeting the R175H mutant p53 may be useful in improving current therapies against cancer (page 2905, left column, first paragraph). As Lu teaches p53 with a R175H mutation, Lu also inherently teaches the sequence of SEQ ID NO: 3. Applicant’s specification teaches that the R175H mutation occurs in the DNA binding domain of p53 (page 107).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the thioredoxin system of Canali with the p53 mutant taught by Lu to make an antibody with high specificity for the R175H point mutant p53. The use of scaffold proteins for antibody production and their advantages were well-known in the art. According to Roblek, it is possible to create antibodies which high specificity for only a point mutant version of a protein of interest by use of a scaffold protein. The thioredoxin system taught by Canali is an exemplary form of such a scaffold for antibody generation. Likewise, the R175H point mutant of p53 was also known in the art as a mutant of interest for cancer therapy as taught by Lu. The skilled artisan would be able to apply the p53 sequences taught by Lu to the thioredoxin system 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. patent 8,728,479 describes a scaffold system for producing antigen-binding proteins, one of which is the thioredoxin system. Orgad (FEBS Lett. 2005 Oct 24;579(25):5609-15, cited in IDS) teaches a mouse single chain Fv fragment which can specifically bind the R175H mutant variant of p53 to restore wildtype function. US20100074908A1 (cited in IDS) teaches human antibodies capable of binding mutant p53 proteins but not the wildtype protein, which are useful for the treatment of cancer.

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644           


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644